Title: From James Madison to Abigail Adams, 15 August 1810
From: Madison, James
To: Adams, Abigail


MadamMontpelier Aug: 15. 1810
I have received your letter of the 1st. instant. Altho’ I have not learned that Mr. Adams has yet signified to the Department of State his wish to return from the Mission to St. Petersburg, it is sufficiently ascertained by your communication, as well as satisfactorily explained by the considerations suggested. I have accordingly desired the Secretary of State to let him understand that as it was not the purpose of the Executive to subject him to the personal sacrifices which he finds unavoidable, he will not, in retiring from them, impair the sentiments which led to his appointment.
Be pleased, Madam, to accept my acknowledgments for the gratifying expressions with which you favor me, and to be assured of my high esteem and my respectful consideration.
James Madison
